Exhibit 10.1

 

MIDSTATES PETROLEUM COMPANY, INC.

 

[DATE]

 

FORM OF DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

*  *  *  *  *

 

Participant:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Number of Restricted Stock Units Granted:

 

 

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between MIDSTATES PETROLEUM
COMPANY, INC., a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above, pursuant to the Midstates Petroleum
Company, Inc. 2016 Long Term Incentive Plan, as in effect and as amended from
time to time (the “Plan”), which is administered by the Committee (as defined in
the Plan); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant; and

 

WHEREAS, for purposes of this Agreement, the Company has deemed it appropriate
to award the Participant with the number of RSUs stated above which represents
an equivalent value of $[            ] which is the portion of the Participant’s
[             ] equity award for serving as a non-employee director on the
Company’s Board of Directors; and

 

WHEREAS, the Company has utilized the price per share of the Company’s common
Stock as of [             ].

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated into this Agreement as if they
were each expressly set forth herein.  Except as provided otherwise herein, any
capitalized term not defined

 

--------------------------------------------------------------------------------


 

in this Agreement shall have the same meaning as is ascribed thereto in the
Plan.  The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content.  In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.

 

2.                                      Grant of Restricted Stock Unit Award.
 The Company hereby grants the number of RSUs specified above to the
Participant, as of the Grant Date stated above.  Except as otherwise provided by
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Stock underlying the RSUs, except as otherwise specifically provided for in
the Plan or this Agreement.

 

3.                                      Vesting.

 

(a)                                 Subject to the provisions of Sections 3(b) -
3(d) hereof, the RSUs subject to this Award shall become vested as follows,
provided that the Participant has not incurred a Termination prior to each such
vesting date:

 

Vesting Date

 

Percentage of RSUs

On the first to occur of (i) December 31, 2017, (ii) the Participant’s
Termination (other than for Cause), (iii) the Participant’s death or (iv) the
Participant’s Disability.

 

100%

 

There shall be no proportionate or partial vesting in the periods prior to the
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on the vesting date.

 

(b)                                 Change in Control.  All unvested RSUs shall
become fully vested upon a Change in Control.

 

(c)                                  Committee Discretion to Accelerate
Vesting.  In addition to the foregoing, the Committee may, in its sole
discretion, accelerate vesting of the RSUs at any time and for any reason.

 

(d)                                 Forfeiture.  Subject to the terms of this
Section 3, all unvested RSUs shall be immediately forfeited upon the
Participant’s Termination for Cause.

 

2

--------------------------------------------------------------------------------


 

4.                                      Delivery of Shares.

 

(a)                                 General.  Subject to the provisions of
Section 4(b) hereof, within ten (10) days following the applicable vesting date
of the RSUs the Participant shall receive the number of shares of Stock that
correspond to the number of RSUs that have become vested on the applicable
vesting date.

 

(b)                                 Blackout Periods. If the Participant is
subject to any Company “blackout” policy or other trading restriction imposed by
the Company on the date such distribution would otherwise be made pursuant to
Section 4(a) hereof, such distribution shall be instead made on the earlier of
(i) the date that the Participant is not subject to any such policy or
restriction and (ii) the later of (A) the end of the calendar year in which such
distribution would otherwise have been made and (B) a date that is immediately
prior to the expiration of two and one-half months following the date such
distribution would otherwise have been made hereunder.

 

5.                                      Dividends; Rights as Stockholder.  Cash
dividends on the number of shares of Stock issuable hereunder shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant; provided that such cash dividends shall not
be deemed to be reinvested in shares of Stock and shall be held uninvested and
without interest and paid in cash at the same time that the shares of Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.  Stock dividends on shares of Stock shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant; provided that such stock dividends shall be paid
in shares of Stock at the same time that the shares of Stock underlying the RSUs
are delivered to the Participant in accordance with the provisions hereof. 
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Stock covered by any RSU unless and
until the Participant has become the holder of record of such shares.

 

6.                                      Non-Transferability.  The RSUs, and any
rights and interests with respect thereto, issued under this Agreement and the
Plan shall not be sold, exchanged, transferred, assigned, pledged, encumbered or
otherwise disposed of or hypothecated in any way by the Participant (or any
beneficiary of the Participant who holds the RSUs as a result of a Transfer by
will or by the laws of descent and distribution), other than in accordance with
the provisions of Section 10(a) of the Plan.

 

7.                                      Governing Law; Jurisdiction and Venue. 
All questions arising with respect to the provisions of this Agreement shall be
determined by application of the laws of Delaware, without giving any effect to
any conflict of law provisions thereof, except to the extent Delaware state law
is preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock. The Company and the Participant shall
irrevocably and unconditionally (a) submit in any proceeding relating to the
Plan or this Agreement, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
located in Tulsa County, Oklahoma, the court of the United States of America for
the Northern District of Oklahoma, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agree that all claims in respect of any
such Proceeding shall be heard and determined in such Oklahoma State court or,
to the extent permitted by law, in such federal

 

3

--------------------------------------------------------------------------------


 

court, (b) consent that any such Proceeding may and shall be brought in such
courts and waives any objection that the Company and the Participant may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agree not
to plead or claim the same, (c) waive all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to the Plan or this Agreement, (d) agree that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party, in the case of a Participant, at the Participant’s address shown
in the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

 

8.                                      Legend.  The Company may at any time
place legends referencing any applicable federal, state or foreign securities
law restrictions on all certificates, if any, representing shares of Stock
issued pursuant to this Agreement.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates, if any,
representing shares of Stock acquired pursuant to this Agreement in the
possession of the Participant in order to carry out the provisions of this
Section 8.

 

9.                                      Securities Representations.  This
Agreement is being entered into by the Company in reliance upon the following
express representations and warranties of the Participant.  The Participant
hereby acknowledges, represents and warrants that:

 

(a)                                 The Participant has been advised that the
Participant may be an “affiliate” within the meaning of Rule 144 under the
Securities Act and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 9.

 

(b)                                 If the Participant is deemed to be an
affiliate within the meaning of Rule 144 of the Securities Act, the shares of
Stock issuable hereunder must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Stock and the Company is under no obligation to register such shares of Stock
(or to file a “re-offer prospectus”).

 

(c)                                  If the Participant is deemed to be an
affiliate within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 will not be
available unless (A) a public trading market then exists for the Stock of the
Company, (B) adequate information concerning the Company is then available to
the public, and (C) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and (ii) any sale of the shares of Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

 

10.                               Entire Agreement; Amendment.  This Agreement,
together with the Plan, contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  This Agreement may be amended by

 

4

--------------------------------------------------------------------------------


 

the Board or by the Committee at any time (a) if the Board or the Committee
determines, in its sole discretion, that an amendment is necessary or advisable
in light of any addition to or change in any federal or state, tax or securities
law or other law or regulation, which change occurs after the Grant Date and by
its terms applies to the Award; or (b) other than in the circumstances described
in clause (a) or provided in the Plan, with the Participant’s consent.

 

11.                               Notices.  All notices required or permitted
under this Agreement must be in writing and personally delivered or sent by
certified mail, return receipt requested, and shall be deemed to be delivered on
the date on which it is actually received by the person to whom it is properly
addressed, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel. Any person entitled to
notice hereunder may waive such notice in writing.

 

12.                               No Right to Employment.  Any questions as to
whether and when there has been a Termination and the cause of such Termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time, subject to any employment agreement or other service
agreement in effect between the Company and the Participant.

 

13.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the RSUs awarded
under this Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Participant.

 

14.                               Compliance with Laws.  Notwithstanding any
provision of this Agreement to the contrary, the issuance of the RSUs (and the
shares of Stock upon settlement of the RSUs) pursuant to this Agreement will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act of 1933,
as amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares of Stock as to which
such requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested

 

5

--------------------------------------------------------------------------------


 

by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance.

 

15.                               Section 409A. This Agreement and the Plan are
intended to comply with the applicable requirements of Section 409A of the Code
and shall be limited, construed and interpreted in accordance with such intent. 
To the extent that this Award is subject to Section 409A of the Code, it shall
be paid in a manner that will comply with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect
thereto.  The Company shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant with,
Section 409A of the Code is not so exempt or compliant or for any action taken
by the Committee or the Company and, in the event that any amount or benefit
under this Agreement or the Plan becomes subject to penalties under Section 409A
of the Code, responsibility for payment of such penalties shall rest solely with
the affected Participants and not with the Company.

 

16.                               Deferrals.  If permitted by the Company, the
Participant may elect, subject to the terms and conditions of the Plan and any
other applicable written plan or procedure adopted by the Company from time to
time for purposes of such election, to defer the distribution of all or any
portion of the shares of Stock that would otherwise be distributed to the
Participant hereunder (the “Deferred Shares”), consistent with the requirements
of Section 409A of the Code.  Upon the vesting of RSUs that have been so
deferred, the applicable number of Deferred Shares shall be credited to a
bookkeeping account established on the Participant’s behalf (the “Account”). 
Subject to Section 5 hereof, the number of shares of Stock equal to the number
of Deferred Shares credited to the Participant’s Account shall be distributed to
the Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code.

 

17.                               Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The Participant shall not assign any
part of this Agreement without the prior express written consent of the Company,
which consent may not be unreasonably withheld, conditioned or delayed.

 

18.                               Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

19.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

 

20.                               Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other

 

6

--------------------------------------------------------------------------------


 

agreements, certificates, instruments and documents as either party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the Plan and the consummation of the transactions
contemplated thereunder.

 

21.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

By signing below, the Participant hereby acknowledges receipt of the RSUs issued
on the Grant Date indicated above, which have been issued under the terms and
conditions of the Plan and this Agreement.

 

MIDSTATES PETROLEUM COMPANY, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted by:

 

 

 

 

 

 [Name of Participant]

 

 

 

Date:

 

 

 

 

Confirmation of Receipt by Company:

 

By:

 

 

 

8

--------------------------------------------------------------------------------